Citation Nr: 0218542	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  96-14 769	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a psychiatric 
disability.

3. Entitlement to service connection for carpal tunnel 
syndrome, right.

4. Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
September 1980 and from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  A January 1995 rating decision denied 
entitlement to service connection for a cervical spine 
disability, a neuropsychiatric disability, and carpal 
tunnel syndrome, right hand.  The veteran subsequently 
perfected an appeal of this decision and a personal 
hearing was held at the RO in December 1996.  A February 
1998 rating decision, in pertinent part, denied service 
connection for a right knee disability.  The veteran also 
perfected an appeal with regard to this issue. 


REMAND

In May 1999, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, indicating that he wanted a 
Board hearing at a local VA office before a member of the 
Board.  In July 2002, a letter was sent to the veteran 
advising him that a travel board hearing had been 
scheduled for August 27, 2002.  A notation on the file 
copy of that letter indicates that the veteran failed to 
report to his hearing.

The record reflects, however, that the veteran did not 
receive the RO's July 2002 notification letter.  The 
letter and the envelope were returned to the RO on August 
8, 2002, bearing the stamped inscription "Return to 
Sender; No Such Number."  The Board notes that the July 
2002 notification letter was sent to the veteran's 
physical address.  Previous correspondence was being sent 
to a designated P.O. Box and was not returned as 
undeliverable.  This was the last address of record.  

Accordingly, the case is REMANDED for the following 
action:

The RO should schedule the veteran for 
a hearing before a member of the Board 
sitting at the RO and notify him of the 
time and place at PO Box 332099, Ponce, 
PR 00733.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


